DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of tazemetostat, pomalidomide, and multiple myeloma, in the reply filed on November 22, 2021, is acknowledged.  Claims drawn to combinations that are not limited to these elected species are withdrawn.  Claims may be rejoined if the examined subject matter is determined to be allowable.

Status of the Claims
	Claims 1, 13, 21, 27, 29, 31, 33, 35, 37, 39, 41, 42, 44, 45, 47, 48, 50-52, and 58 are pending.  Claims 27, 29, 33, 35, 37, 39, 41, 42, 44, 45, 47, 48, 50-52, and 58 are withdrawn.  Claims 1, 13, 21, and 31 are examined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 21, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moreaux et al., (US2020/0063209) (priority date November 2, 2016).
	Moreaux teaches identifying and treating a subject with multiple myeloma.  The methods includes treatment with an EZH2 inhibitor and a second active agent, including an immunomodulatory agent selected from a group from: thalidomide, lenalidomide, pomalidomide, and a derivative thereof. See par24.  Pomalidomide is preferred as a second agent. See p23, line 29.  Further, tazemetostat is a preferred EZH2 inhibitor. See par. 28.  In vivo and in vitro administration and contact is shown and taught, and would be immediately envisaged to a POSA.
	Moreaux also teaches secondary agents to include: an HDAC inhibitor, a chemo drug, a monoclonal antibody, a DNA methyltransferase inhibitor, a proteasome inhibitor, and others. See par.’s 248-253, among others.
	As such, claims 1, 13, 21, and 31 are anticipated by the prior art.

Claims 1, 13, 21, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arora et al., (US2020/0093815) (priority date July 28, 2015).
	Arora teaches treating cancers by administering an EZH2 inhibitor together with a phthalamide selected from lenalidomide, thalidomide, and pomalidomide. See par. 28.  In vivo and in vitro administration and contact is shown and taught, and would be immediately envisaged to a POSA.  Multiple myeloma is tested in numerous examples and figures in various combinations. See also prior art claim 15.  Further, prior art claim 1 includes treatment with an EZH2 inhibitor and a second agent, including a phthalamide compound.  A POSA would immediately envisage the three phthalamide compounds described in the Specification.  Even tazemetostat (i.e., EPZ-6438) as the EZH2 inhibitor.  Further, paragraph 49 describes a “Synergism Between EZH2 Inhibitors and Phthalimides (Lenalidomide).” See par. 49.  This “synergism” is shown in Figures 3 and 4 in multiple myeloma cells.  Combinations with dexamethasone and bortezomib are also taught. See Figures 13 and 15, among others. 
As such, claims 1, 13, 21, and 31 are anticipated by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628